To quash a writ of replevin issued against relators as co-partners. under the name of Fred H. Marion & Co., because the affidavit alleged that the goods had not been seized under any execution or attachment against the goods or chattels of the said “Fred FI. Marion & Co.” liable to execution, whereas the statute, How., Sec. 8321, requires that‘if shall state that the prop*123erty has not been seized under any execution, etc., against the goods and chattels of sucli plaintiff, liable to execution.
Order to show cause denied February 13, 1894.